DETAILED ACTION
Terminal Disclaimer 
  1.       The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/700,575 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
2.	The prior art documents submitted by application in the Information Disclosure Statement filed on  12/14/2021 have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
3.    Claims 36-55 are allowed.
4.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 36,45 and 52  ,which include,
a computer-implemented method for determining a score representing an amount of staining of a cornea and the method having  the digital image to exclude areas with one or more artifacts and processing the digital image comprises: dividing the digital image into a plurality of zones, and excluding zones in which a presence of the one or more artifacts are detected to define a plurality of pixels and for each pixel of the plurality of pixels and determining a plurality of color components that are based on a Cartesian .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331. The examiner can normally be reached M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        1/21/2022